                              Case 2:17-cv-01522-JCM-CWH Document 43 Filed 02/19/19 Page 1 of 2



                          1    F. Christopher Austin (Nevada Bar No. 6559)
                               caustin@weidemiller.com
                          2    WEIDE & MILLER, LTD.
                               10655 Park Run Drive, Suite 100
                          3    Las Vegas, NV 89144
                               Telephone: (702) 382-4804
                          4    Facsimile: (702) 382-4805

                          5    Attorney for Plaintiff Bond Manufacturing Co., Inc.

                          6
                                                           UNITED STATES DISTRICT COURT
                          7
                                                                     DISTRICT OF NEVADA
                          8

                          9     BOND MANUFACTURING CO., INC., a                   Case No.: 2:17-cv-01522-JCM-CWH
                                California corporation,
                         10                                                       STIPULATION REGARDING EXTENSION
                                                        Plaintiff,                OF TIME TO PRODUCE INITIAL
                         11                                                       DISCLOSURES ON BOND’S PATENT
                                        v.                                        INFRINGEMENT CLAIMS AND ASHLEY
                         12                                                       FURNITURE’S INITIAL DISCLOSURES
                                ASHLEY FURNITURE INDUSTRIES,                      OF NON-INFRINGEMENT, INVALIDITY,
                         13     INC., a Wisconsin corporation;,                   AND UNNFORCEABILITY
                                                                                  CONTENTIONS
                         14                             Defendant.
                                                                                  (Third Request)
                         15

                         16

                         17           Pursuant to Fed. R. Civ. P. 6(b)(1)(a) and Local Rules 6-1 and 6-2, Plaintiff Bond
                         18    Manufacturing Co., Inc. (“Bond”) and Defendant Ashley Furniture Industries, Inc. (“Ashley”)
                         19    hereby stipulate to a sixty (60) day extension of Bond’s deadline to serve initial disclosures related
                         20    to its patent infringement claims (presently set for February 19, 2019). This is the third request
                         21    for an extension and is made to permit Bond to verify the sales information Ashley provided in
                         22    November that Ashley agreed to make available for independent verification by Bond before
                         23    Bond would be obligated to serve its patent infringement disclosures. Ashley made an initial
                         24    production of what it represents is verification for such financial information just prior to the close
                         25    of business on Friday February 8, 2019.
                         26           Bond, through its counsel and consultants have not had adequate time to review that
                         27    material and anticipate needed to conduct a Rule 30(b)(6) deposition of Ashley regarding it in
                         28    order to fully assess it. Given these scope of the material to assess and the need to schedule and
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0866
        SUITE 100                                                                1
LAS VEGAS, NEVADA 89144
     (702) 382-4804
                              Case 2:17-cv-01522-JCM-CWH Document 43 Filed 02/19/19 Page 2 of 2



                          1    conduct a deposition or depositions in connection with the same, there is good cause for the

                          2    requested extensions. Corresponding with the prior and current request, Bond and Ashley

                          3    stipulate to a sixty (60) day extension of Ashley’s deadline to serve initial disclosures related to

                          4    its non-infringement, invalidity, and unenforceability contentions (presently set for May 20,

                          5    2019).

                          6             Accordingly, Bond and Ashley stipulate that Bond has until Monday, April 22, 2019 to

                          7    produce initial disclosures related to its patent infringement claims and that Ashley has until

                          8    Friday, July 19, 2019 to produce initial disclosures of non-infringement, invalidity, and

                          9    unenforceability contentions.
                         10

                         11    DATED: February 19, 2019.

                         12
                                /s/ F. Christopher Austin                            /s/ Craig A. Newby__
                         13     F. Christopher Austin (NV Bar #6559)                 Craig Newby (NV Bar #8591)
                                caustin@weidemiller.com                              Rory T. Kay (NV Bar #12416)
                         14     WEIDE & MILLER, LTD.                                 2300 W. Sahara Ave., Suite 1200
                                10655 Park Run Drive, Suite 100                      Las Vegas, NV 89102
                         15     Las Vegas, NV 89144

                         16     Attorneys for Plaintiff Bond Manufacturing Attorney for Defendant Ashley Furniture
                                Co., Inc.                                  Industries, Inc
                         17

                         18
                         19

                         20                                                 ORDER

                         21    IT IS SO ORDERED

                         22           February
                               Dated this      21,
                                             day of2019              , 20    .

                         23

                         24
                                                                             DISTRICT
                                                                             United    COURT
                                                                                    States     JUDGEJudge
                                                                                           Magistrate
                         25

                         26

                         27

                         28
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0866
        SUITE 100                                                                2
LAS VEGAS, NEVADA 89144
     (702) 382-4804
